Citation Nr: 1309725	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for status post L5-S1 laminectomy for herniated nucleus pulposus.

2.  Entitlement to service connection for a psychiatric disorder, including bipolar disorder, panic disorder, anxiety and depression, to include as secondary to the service-connected lumbar spine disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2005 and July 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The September 2005 rating decision denied entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability.  In the one-year appeal period following that decision, a VA examination of the lumbar spine was conducted and the examination report was associated with the claims file.  A subsequent July 2006 rating decision again denied entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  In the one-year appeal period following the July 2006 rating decision, the Veteran submitted medical evidence of additional treatment for lumbar spine symptoms.  In July 2008, the Veteran filed a new claim for an increased rating for his service-connected lumbar spine disability.  That claim was denied in November 2008 and the Veteran perfected a timely appeal.  The RO has treated the November 2008 rating decision as the one currently on appeal; however, for the reasons explained below, the Board finds that the September 2005 and July 2006 rating decisions are not final.  Therefore, the Board finds the September 2005 rating decision is currently on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  
In Bond, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Here, the Board finds that new evidence pertinent to the severity of the Veteran's lumbar spine disability was received within one year of the September 2005 and July 2006 rating decisions.  Accordingly, the Board finds the September 2005 and July 2006 rating decisions are not final.  As such, the Board finds that the claim on appeal has been pending since the September 2005 rating decision.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge on March 11, 2011.  A copy of the hearing transcript has been associated with the file.

In an April 2009 rating decision, the RO denied entitlement to a TDIU.  However, subsequent to this rating decision, in a January 2010 statement and during his March 2011 Board hearing, the Veteran claimed to be unemployable as a result of his service-connected lumbar spine disability.  The Board interprets these statements as an informal claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Over three years have elapsed since the Veteran was last afforded a VA examination in February 2009, and the Veteran asserted at his March 2011 Board hearing that the symptomatology associated with his service-connected lumbar spine disability has worsened since then.  When a veteran claims that his condition is worse than when originally rated, and the most recent examination is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran has reported filing a Workers' Compensation claim for a back injury with the State of Tennessee following an occupational injury to his spine in August 1996; however, although it appears that some records related to this claim have been associated with the claims file, it is unclear if all available relevant records have been obtained.  Moreover, during his March 2011 hearing, the Veteran testified that he currently receives treatment from a private medical professional, but that he could not remember the physician's name.  Additionally, an April 2010 document from Sun Life Financial reflects that M. M. requested copies of all VA rating decisions on file to use in reviewing a Long Term Disability claim for the Veteran.  Unfortunately, the records associated with this disability claim have not yet been associated with the Veteran's claims file.  Because VA is on notice that there may be additional records applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records should be obtained.  38 C.F.R. § 3.159(c)(1).  

During a November 2008 evaluation with a private treatment provider, the Veteran stated that he went to a VA medical facility twice a year for treatment.  Accordingly, all outstanding VA treatment records must be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

A July 2006 rating decision denied entitlement to service connection for a psychiatric disorder as secondary to the service-connected lumbar spine disability.  In a written statement received by the RO in January 2007, the Veteran expressed his disagreement with the denial of entitlement to service connection.  The RO has not and must now issue a statement of the case (SOC) for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As noted above, a claim for a TDIU was raised by the record in January 2010 and March 2011.  Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.

2.  In light of the timely filed January 2007 notice of disagreement, the agency of original jurisdiction (AOJ) must issue a statement of the case with respect to the issue of entitlement to service connection for a psychiatric disability, to include as secondary to the service-connected lumbar spine disability.

3.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected lumbar spine disorder since February 2005.  After securing any necessary release(s), obtain any records that are not already associated with the claims folder.  If records cannot be obtained from any identified healthcare provider after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  After securing any necessary release(s), request from the appropriate state agency all records associated with the Veteran's workers' compensation claims.  Copies of any disability determinations and all medical records considered in making those determinations should be specifically requested.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

5.  After securing any necessary release(s), obtain all records associated with any application for "Long Term Disability" filed by the Veteran with Sun Life Financial.  Copies of any disability determinations and all medical records considered in making those determinations should be specifically requested.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

6.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of his service-connected lumbar spine disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

The examiner must identify all symptoms attributable to the Veteran's service-connected lumbar spine disorder and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment. 

The examiner must also determine the extent to which the Veteran's service-connected disability (or disabilities if he prevails on his claim for service connection for a psychiatric disability) alone affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  In particular, the examiner must determine if the service-connected disability or disabilities prevent the Veteran from obtaining or retaining substantially gainful employment.
The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

7.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then, adjudicate the claim or claims remaining on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



